BEATTY, C. J.
This case was submitted without oral argument on briefs to be filed, the appellants to file the first brief. The time allowed appellants to file their brief has elapsed, no brief has been filed by appellants, no extension of time has been asked, and respondent moves for affirmance of the judgment and order appealed from. Where appellant fails to point out any error in the judgment or order appealed from, the court will not look into the record for the purpose of discovering error. Judgment and order affirmed. Remittitur forthwith.